Citation Nr: 1018214	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-17 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for left knee osteoarthritis and chondromalacia.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residual scar, left little finger, status post 
laceration.

3.  Entitlement to an initial compensable disability rating 
for lumbar scoliosis and chronic thoracic spine strain.

4.  Entitlement to an initial compensable disability rating 
for bilateral pes clavus with heel calluses.

5.  Entitlement to an initial compensable disability rating 
for residual scar, status post left inguinal hernia repair.

6.  Entitlement to an initial disability rating in excess of 
10 percent for keratosis pilaris.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from February 1986 to 
February 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Winston Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This rating decision 
granted entitlement to service connection for: (1) left knee 
osteoarthritis and chondromalacia [considered 20 percent 
disabling]; (2) atopic dermatitis, keratosis pilaris 
[considered 10 percent disabling]; (3) residual scar, left 
shoulder, status post lipoma removal [considered 10 percent 
disabling]; (4) residual scar, left little finger, status 
post laceration [considered 10 percent disabling]; (5) 
residual scar, right breast, status post mammoplasty 
[considered 10 percent disabling]; (6) residual scar, left 
breast, status post mammoplasty [considered 10 percent 
disabling]; (7) residual scar, status post left inguinal 
hernia repair [considered noncompensable]; (8) residual scars 
left foot, status post surgery [considered noncompensable]; 
(9) vasovagal presyncope [considered noncompensable]; (10) 
onychomycosis, right great toenail [considered 
noncompensable]; (11) chronic neck strain [considered 
noncompensable]; (12) lumbar scoliosis [considered 
noncompensable]; (13) chronic intermittent left medial 
epicondylitis [considered noncompensable]; (14) bilateral pes 
cavus with heel calluses [considered noncompensable]; and 
(15) left plantar fasciitis [considered noncompensable].  The 
rating decision denied entitlement to service connection for 
(16) left hand bursitis and (17) sinusitis and deferred the 
issues of entitlement to service connection for (18) vitreous 
detachment, (19) depression/dysthymic disorder, (20) 
hemorrhoids, (21) bladder condition and (22) herpes.  

In September 2006, the appellant submitted a Notice of 
Disagreement with the assigned disability ratings for: left 
knee osteoarthritis and chondromalacia; atopic dermatitis, 
keratosis pilaris; residual scar, left little finger, status 
post laceration; lumbar scoliosis; bilateral pes cavus with 
heel calluses; and residual scar, status post left inguinal 
hernia repair.  In April 2007, a Statement of the Case (SOC) 
was issued for all of the aforementioned issues, except for 
the claim for an increased disability rating for atopic 
dermatitis, keratosis pilaris.  The appellant perfected her 
appeal for the remaining five issues in June 2007.

The issue of entitlement to a total rating based upon 
individual unemployability has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

After a thorough review of the appellant's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the appellant's 
claims.

Initially, the Board notes that the appellant specifically 
indicated that she disagreed with the assignment of a 10 
percent disability rating for atopic dermatitis, keratosis 
pilaris.  See Notice of Disagreement, September 22, 2006.  
Because the filing of a notice of disagreement initiates 
appellate review, the claim must be remanded for the 
preparation of a Statement of the Case.  See Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 
398, 408-10 (1995).
It is also unclear which issues the appellant actually wishes 
to appeal.  On her June 2007 Substantive Appeal, VA Form 9, 
the appellant indicated that she wished only to appeal the 
issue of entitlement to an increased disability rating for 
her lumbar scoliosis.  However, the November 2007 
Supplemental Statement of the Case addressed the issues of 
entitlement to initial increased disability ratings for: left 
knee osteoarthritis and chondromalacia; residual scar, left 
little finger, status post laceration; lumbar scoliosis; 
bilateral pes cavus with heel calluses; and residual scar, 
status post left inguinal hernia repair.  The AMC should 
contact the appellant to determine which of the 
aforementioned issues she wishes to appeal.

After the appellant has clarified which of the perfected 
issues she wishes to appeal to the Board, the AMC should 
issue her a notice letter compliant with the Veterans Claims 
Assistance Act of 2000 (VCAA).

Thereafter, dependant upon the issues the appellant has 
clarified she wishes to appeal, she should be scheduled for 
new VA examinations.  The appellant has consistently claimed 
that her disabilities are worse than contemplated by the 
current disability ratings.  As the last VA examinations were 
conducted in 2007, it is appropriate for VA to afford the 
appellant new examinations to better determine her current 
level of disability.  The duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the appellant.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
appellant's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AMC is requested to issue a 
Statement of the Case pertaining to the 
issue of entitlement to an initial 
disability rating in excess of 10 
percent for atopic dermatitis, 
keratosis pilaris.  In connection 
therewith, the appellant should be 
provided with appropriate notice of her 
appellate rights.
2.  The AMC is requested to then 
contact the appellant to determine 
which of the perfected appellate issues 
she wishes to appeal.  The letter from 
the AMC should indicate to the 
appellant that on her September 2006 
Notice of Disagreement, she indicated 
that she wished only to appeal the 
issue of her lumbar scoliosis.  

3.  In response to the appellant's 
clarification of the issue(s) on 
appeal, the AMC is requested to then 
issue an appropriate notice letter 
regarding the appellant's claim(s) for 
increased disability rating(s), 
compliant with the VCAA and current 
controlling caselaw.

4.  Thereafter, the appellant should be 
scheduled for VA examinations (based on 
the clarified issues on appeal) with an 
appropriate expert to determine the 
current level of severity of the 
appellant's disabilities.

5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a Supplemental Statement of the 
Case should be provided to the appellant 
and her representative.  After they have 
had an adequate opportunity to respond, 
this issue should be returned to the 
Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).



No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2009).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).

